Citation Nr: 1421844	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  07-02 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

C. Cykowski, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to March 1981. Thereafter he had service from March 1981 to December 1984 which was characterized as under other than honorable conditions.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a determination of the RO which denied the benefits sought on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that the disciplinary issues and substance abuse documented during his second period of service were related to underlying schizophrenia. 

The service treatment records for the first period of active duty service are unavailable, with the exception of the enlistment examination dated in October 1976.  The October 1976 enlistment examination reflects that a normal psychiatric evaluation was noted.  The enlistment examination reflects that the Veteran denied nervous trouble.  

Service treatment records from the second period of service show that the Veteran was hospitalized for alcohol rehabilitation from December 1982 to January 1983.  A mental status examination completed during his hospitalization noted that the Veteran was alert and cooperative.  There was no significant evidence of psychosis, major organic brain syndrome or debilitating neurosis.  A January 1983 narrative summary noted that the Veteran displayed "undue suspiciousness and interpersonal sensitivity that may require psychiatric evaluation if they interfere with his work performance"  

Service treatment records from the second period of active duty service reflect that the Veteran reported depression symptoms.  A July 1984 entry in the service treatment records shows that the Veteran complained of feeling depressed.  He was assessed with depression. In September 1984, the Veteran reported recent depression episodes and alcohol related incidents.  A provisional diagnosis of depression was noted.  The separation examination, dated in December 1984, indicates that the Veteran denied "nervous trouble" and denied "depression or excessive worry."  No psychiatric diagnoses were noted on the report of the separation examination.  

Personnel records reflect that the Veteran was charged with misconduct violations during his second period of active service.  Personnel records show nonjudicial punishments during the second period of service, including failure to obey a lawful regulation, possessing marijuana and amphetamines, unauthorized absence, disrespect to a commissioned officer, use of provoking gestures and speech, being drunk and disorderly, disorderly conduct and assaulting a superior commissioned officer.  In December 1984, the Veteran was separated with a discharge under other than honorable conditions due to a misconduct.  

Post-service treatment records reflect psychiatric treatment since 1986.  A VA hospital record dated in October 1986 shows that the Veteran was diagnosed with  antisocial personality disorder.  The record noted a past psychiatric history of the Veteran being seen in Leavenworth by an outpatient social worker, where he was diagnosed with adjustment disorder.  A report of a VA examination dated in March 1986 noted an inappropriate affect.  

A VA treatment record dated in December 1986 reflects that the Veteran's complaints included a history of schizophrenia.  VA treatment records dated in March 1988 reflect that the Veteran reported racing thoughts and auditory hallucinations.  A diagnosis of paranoid schizophrenia was noted.  A VA treatment record dated in February 1991 reflects that the Veteran reported that he was diagnosed with schizophrenia in 1982.

At a hearing of a Naval Discharge Review Board in May 1990, a psychiatrist testified that the Veteran was impaired by schizophrenia during active service.  The psychiatrist testified that, while an individual is actively involved in drug and alcohol abuse, the underlying personality disorder could go undetected, even though the substance abuse is an effort by the individual to relieve tension caused by the disorder. 

At a hearing in May 1990, another psychiatrist, Dr. Arkan, testified that it was his opinion that the Veteran had schizophrenia when he was in the Navy.  Dr. Arkan stated that, very shortly after beginning his active duty in July 1981, the Veteran was reprimanded and counseled about problems he was having, such as drunk and disorderly conduct.  He testified that suspicious behavior was documented in January 1983. See May 1990 Hearing Transcript at page 6.

The claims file should be forwarded to a VA examiner so that an opinion can be provided as to the etiology of the Veteran's schizophrenia. 

Please review the claims file and provide an answer to the following questions:

1.  The RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his paranoid schizophrenia. The examiner must review the claims file and provide an opinion as to whether it is at least as likely (50 percent or greater likelihood) that schizophrenia had its onset during the Veteran's first period of active duty service from July 1978 to March 1981? 

The service treatment records for the first period of service are not available.  The examiner should consider the other evidence of record, including available personnel records, service treatment records and post-service medical records, to address this question.

Whether it is at least as likely as not that schizophrenia was manifested to a compensable degree (10 percent) within one year of his separation from service in March 1981?  In answering this question the examiner should consider the following:

a.  The date of separation from the first period of active duty was March 11, 1981.  Therefore, the applicable time period under consideration is the period from March 11, 1981 to March 11, 1982.  

b.  The Veteran's period of active service from March 1981 to December 1984 was under other than honorable conditions.  The examiner should consider the service treatment records and personnel records for the second period of service in order to determine whether schizophrenia manifested to a compensable degree within one year of separation from the first period of active duty service.  

c.  The examiner's opinion should address whether the disciplinary issues and substance abuse during the second period of service were indicative of manifestations of schizophrenia, and if so, whether schizophrenia was manifested in the period from March 11, 1981 to March 11, 1982. 

2. Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiner has responded to all questions posed. If not, the report must be returned for corrective action. 38 C.F.R. § 4.2  (2011).

3. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claims based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 

